Case: 11-40361     Document: 00511954823         Page: 1     Date Filed: 08/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 13, 2012

                                       No. 11-40361                        Lyle W. Cayce
                                                                                Clerk

DONALD LOOSIER,

                                                  Plaintiff-Appellant
v.

UNKNOWN MEDICAL DOCTOR;
UNKNOWN NURSE; UNKNOWN X-RAY TECHNICIAN;
VERNA HARRINGTON, RN; KIM FOSTER GILBREATH, RN;
HEIDI KNOWLES,

                                                  Defendants-Appellees



                   Appeal from the United States Distirct Court
                         for the Eastern District of Texas
                              USDC No. 6:09-CV-147


Before REAVLEY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Donald Loosier is an inmate with the Texas
Department of Criminal Justice. This is the second appeal arising from his
claims under 42 U.S.C. § 1983 against staff at the Palestine Regional Medical
Center (PRMC) emergency room, where Loosier was treated after a fall in his
cell. A previous panel of this court reversed the district court’s judgment

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40361   Document: 00511954823      Page: 2   Date Filed: 08/13/2012



                                  No. 11-40361

dismissing the case for failure to state a claim, and remanded the case for
discovery regarding whether the PRMC ER staff acted under color of state law.
The instant appeal arises from the district court’s summary judgment against
Loosier on that issue. We AFFIRM.
       Loosier arrived at the PRMC ER exhibiting signs of a spinal injury.
During the roughly twelve hours he spent there, Loosier alleges that PRMC
medical staff denied him pain medication, ignored calls for help when Loosier
began choking, and then discharged him without treating his injury. Loosier
returned to his cell, where he spent six days immobilized and in extreme pain.
Prison officials then took him to another hospital where the injury, a fracture in
Loosier’s neck vertebrae, was treated. Loosier brought the instant § 1983 suit
against the then-unidentified staff who treated him at the PRMC ER, alleging
deliberate indifference to his serious medical needs. The district court dismissed
the suit because Loosier did not allege that the PRMC staff had acted under
color of state law. We reversed the judgment of dismissal and remanded the
case for limited discovery on the state-actor issue. Loosier v. Unknown Med.
Doctor, 435 F. App’x 302, 307-08 (5th Cir. 2010).
       On remand, the PRMC doctor and the nurses who treated Loosier
appeared as defendants. The district court instructed them to supply Loosier
with any documents or information they had relevant to the case. The doctor
responded that she is a subcontractor with PRMC, and she has no direct contract
with the State. The two nurses are PRMC employees; they do not have direct
contracts with the State. All three defendants stated that they do not possess
any billing or medical records relating to Loosier’s treatment, nor any other
documents or information relating to PRMC’s relationship with the State. On
defendants’ motion, the district court granted summary judgment on the state-
actor issue. Loosier timely appealed.



                                        2
   Case: 11-40361    Document: 00511954823     Page: 3   Date Filed: 08/13/2012



                                  No. 11-40361
       Loosier contends, as he did below, that he was not given adequate
discovery on the state-actor issue before summary judgment. We review a trial
court’s disposition of a request to delay summary judgment for additional
discovery for abuse of discretion. Raby v. Livingston, 600 F.3d 552, 561 (5th Cir.
2010). We find no abuse of discretion here. Loosier was given complete access
to all information and materials in the defendants’ possession, and he never
asked the district court to permit discovery from any third party.
       We review a summary judgment de novo. Barker v. Halliburton Co., 645
F.3d 297, 299 (5th Cir. 2011). The record contains insufficient evidence from
which a reasonable jury could conclude that the State had a relationship with
the defendants or PRMC such that defendants acted under color of state law
when treating him. Summary judgment on that issue was therefore proper. See
FED. R. CIV. P. 56(a).
      The district court’s judgment is AFFIRMED.            Loosier’s motion to
supplement the record is DENIED as moot.




                                        3